Citation Nr: 0418461	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  00-03 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder claimed as post-traumatic stress disorder.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for recurrent 
temperature.

4.  Entitlement to an increased rating for right nephrectomy, 
currently evaluated as 30 percent disabling.  

5.  Evaluation of ventral hernia, currently rated as 
noncompensable.

6.  Entitlement to an increased (compensable) rating for a 
left zygoma fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1999, November 1999, and May 2002 
rating determinations of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.

The issues of higher evaluations for ventral hernia and a 
left zygoma fracture are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Depressive neurosis claimed as post-traumatic stress 
disorder is related to service.  

2.  Residuals of a back injury had their onset in service.  

3.  No disease or injury causing a recurrent temperature is 
shown.  

4.  The veteran has had a right nephrectomy.  He does not 
have nephritis, infection, or pathology of the other kidney.




CONCLUSIONS OF LAW

1.  Depressive neurosis claimed as post-traumatic stress 
disorder was incurred in wartime service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  Residuals of a back injury were incurred in wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

3.  A disease or injury causing a recurrent temperature was 
not incurred or aggravated in wartime service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

4.  The criteria for a disability rating in excess of 30 
percent for right nephrectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.115a, 
4.115b, Diagnostic Code 7500 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the VCAA letters to him.  The letter 
advised him what evidence must show to establish entitlement, 
what information or evidence VA still needed from him, what 
had been done to help with his claim, what he could do to 
help with his claim.  He was advised to send information 
describing additional evidence, or the evidence itself, to VA 
within 30 days, and that if he did not, VA would decide his 
claim based only on the evidence it had received and any VA 
examinations or medical opinions.  The letter advised him 
that he had more than 60 days to send evidence, what evidence 
had been received, what evidence VA was responsible for 
obtaining, what evidence VA would make reasonable efforts to 
obtain on his behalf, and how he could help VA.  He was told 
that he must give VA enough information about his records so 
that VA could request them, and that it was his 
responsibility to make sure VA receives all requested records 
that are not in the possession of a federal department or 
agency.  He was told to advise VA if he thought there was 
other evidence that would support his claim.  

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports and private treatment records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that where, as here, 
VCAA notice was not mandated at the time of the initial AOJ 
decision, the appellant has the right to VCAA content-
complying notice and proper subsequent VA process.  In this 
case, there was an AOJ readjudication after the notification 
was given.  Therefore, there was proper subsequent VA 
process.  

In this case, the initial AOJ decisions on each except for 
the post-traumatic stress disorder claim was made prior to 
November 9, 2000, the date the VCAA was enacted.  

Regarding the psychiatric disorder and back injury issues, 
there can not be any prejudice because the Board is granting 
these claims.  

Regarding the other issues being decided herein, a 
substantially complete application was received in March 
1999.  Thereafter, in July and November 1999 rating 
decisions, those issues were denied.  Only after those rating 
actions were promulgated did the AOJ, in May and November 
2001, provide notice to the claimant regarding VA's duty to 
notify and VA's duty to assist, and about what the evidence 
must show to establish entitlement and what information or 
evidence was still needed from him and what he could do to 
help with his claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May and 
November 2001 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
claims were considered based on all evidence of record and a 
Supplemental Statement of the Case (SSOC)] was provided to the 
appellant, in May 2002.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the issues 
would not be prejudicial error to the claimant. 

I.  Service connection

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

In the case of any veteran who engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b).

Psychiatric disease

Service connection is in effect for right nephrectomy 
residuals; residuals of shell fragment wound, right flank; 
scar residuals secondary to right nephrectomy; ventral 
hernia; and left zygoma.  Accordingly, the Board concludes 
that the provisions of 38 U.S.C.A. § 1154(b) apply.

On VA examination in March 2002, the Axis I diagnosis was 
depressive disorder, not otherwise specified.  The Axis IV 
diagnosis was Vietnam combat exposure (remote) and physical 
health problems.  

The veteran's has a depressive disorder attributed to Vietnam 
combat exposure and physical health problems.  A November 
1967 service medical record shows that he sustained a 
shrapnel wound as a result of enemy artillery.  The veteran 
was wounded in action by enemy artillery.  This is an 
indication that he was exposed to combat.  Additionally, his 
service-connected disabilities are an indication that he has 
service-connected physical health problems.  

Since the evidence relates his depressive disorder to Vietnam 
combat exposure, service connection is established for 
depressive disorder.  38 U.S.C.A. § 1110.  The Board notes 
that PTSD was assessed on VA evaluation in May 2000.  
However, the VA examiner in March 2002 reviewed the veteran's 
history and performed a mental status examination on the 
veteran and stated that the veteran has no complaints or 
mental status findings that come close to meeting DSM IV 
criteria for a diagnosis of post-traumatic stress disorder.  
The Board accepts that statement as showing the veteran does 
not have post-traumatic stress disorder.  However, it is 
clear that he has a psychiatric disorder and the Board amends 
the issue to grant the benefit sought (a psychiatric 
disorder) regardless of the diagnostic label.  

The preponderance of the evidence supports service connection 
for depressive neurosis claimed as post-traumatic stress 
disorder and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Residuals of a back injury

The evidence shows that the veteran has residuals of a back 
injury.  Service medical records show that the veteran was 
hit by shrapnel which entered his right flank area.  He 
underwent an emergent laparotomy and nephrectomy in service 
after the shrapnel wound.  A December 1967 service surgery 
consultation report states that X-rays revealed a 1x1 cm 
metallic fragment to lie in the paraspinous muscles just to 
the right of the transverse process of L2.  His physical 
evaluation board case was heard in March 1968 and the 
diagnosis was chronic low back pain secondary to gunshot 
wound of the right kidney.  

The March 2002 VA examination report indicates that there is 
evidence of muscle damage of Group XX, the spinal muscles.  
X-rays of the lumbosacral spine showed spondylosis and a 
foreign body in the right abdomen.  The diagnoses were lumbar 
spondylosis; and status post shrapnel trauma, lower back, 
with tender muscles.  

The RO granted service connection for residuals of a shell 
fragment wound, right flank, in May 2002.  The RO has 
continued to deny service connection for a back injury.

The provisions of 38 U.S.C.A. § 1154(b) apply.

To state that the veteran did not have a back injury when it 
took more than 33 years to recognize his shrapnel fragment 
wound does not seem correct or consistent with 
38 U.S.C.A. § 1154(b).  The veteran clearly had an injury and 
his report of back pain is consistent with the nature and 
circumstance of his combat.  The evidence establishes that 
here is current pathology and the Board accepts the veteran's 
report of continuity as establishing a nexus.  To the extent 
that there may be an issue of pyramiding, that is a rating 
issue, not one of whether service connection should be 
granted.  

Service connection for residuals of a back injury is 
established.  

The preponderance of the evidence supports the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Recurrent temperature

The provisions of 38 U.S.C.A. § 1154(b) do not apply, as it 
has not been alleged that a disease or injury causing a 
recurrent temperature was incurred in combat service.  

A recurrent temperature is claimed.  The service medical 
records reveal no diagnoses of a disease causing a recurrent 
temperature.  Post-service medical evidence reveals no 
diagnoses of a disease or injury causing a recurrent 
temperature.  The veteran stated in September 1999 that he 
has had a recurring high temperature since returning home and 
that doctors did not know what caused it.  

There is no competent evidence of a disease process related 
to a recurrent temperature.  In the absence of the showing of 
an underlying disease or injury causing a recurrent 
temperature, service connection can not be granted.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Pain cannot 
be compensable in the absence of an in-service disease or 
injury to which the pain can be connected by medical 
evidence.  Such a "pain alone" claim must fail when there 
is no sufficient showing that pain derives from an in-service 
disease or injury.  Sanchez-Benitez v. Principi, 259 F.3d 
(Fed. Cir. 2001).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Right nephrectomy

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

38 C.F.R. § 4.115b, Diagnostic Code 7500 provides:  Kidney, 
removal of one:  minimum evaluation, 30 percent.  Or rate as 
renal dysfunction if there is nephritis, infection, or 
pathology of the other.

38 C.F.R. § 4.115a provides, in pertinent part:  Renal 
dysfunction:  ... Constant albuminuria with some edema; or 
definite decrease in kidney function; or hypertension at 
least 40 percent disabling under Diagnostic Code 7101, 60 
percent.  The next lower rating under Renal dysfunction is 30 
percent, and the veteran already has a 30 percent rating 
assigned under Diagnostic Code 7500.

The veteran had a right nephrectomy in service.  

On VA examination in May 1999, the veteran stated that his 
frequency was 4 to 5 times a night, and that the frequency 
during the day was every 2 to 3 hours.  Physical examination 
revealed no apparent acute distress and no signs of debility.  
His blood pressures were 120/76-86.  His extremities had no 
evidence of edema.  Diagnostic studies revealed creatinine 
1.1 normal; urinalysis clear, +1 protein; CBC: Normal; BUN 18 
Normal; albumin 4.8 normal; electrolyte panel normal.  The 
examiner stated that the veteran presented with subjective 
factors of history of nephrectomy and shrapnel trauma to the 
right kidney, and that currently he has residual of frequency 
of urination.  

On VA examination in July 2000, the veteran reported that he 
has to urinate every two hours during the daytime for unclear 
reasons and at nighttime it was every 3 hours.  He had no 
problem starting urination and he denied incontinence of 
urine.  There was no recurrent urinary tract infection, 
bladder stones, renal colic, or acute kidney infection.  He 
was not on dialysis.  Physical examination revealed his blood 
pressures to be 136-150/84-88.  Comprehensive metabolic panel 
revealed SGPT/ALT was elevated at 60 and the panel was 
otherwise normal.  CBC was normal.  Urinalysis revealed 
protein was 1+, WBC/HPF was 0-2, and the urinalysis was 
otherwise normal.  Electrolyte panel was normal.  The 
diagnosis was status post nephrectomy.  The examiner 
indicated that the veteran denied any other genitourinary 
problems and that he did not believe the veteran's impotency 
was related to his nephrectomy.  His BUN, creatinine, 
albumin, and globulin were within normal limits.  He stated 
that however, there was incidental finding of +1 proteinuria 
and WBC of 0-2/HPF, and that he did have urinary frequency.  

On VA examination in March 2002, the veteran reported that 
during the day, he urinates about 4 to 5 times and goes every 
2 hours.  At night, he urinates 3 times, every two hours.  He 
denied pain with urination, difficulty starting stream, 
urinary incontinence, a history of recurrent urinary tract 
infections, bladder stones, renal colic, kidney infections, a 
history of urinary catheterization, dilation or drainage 
procedure, and having been on dialysis.  He reported that his 
urine flow was normal.  The diagnosis was status post right 
nephrectomy.  

The veteran is evaluated under the evaluation under 
Diagnostic Code 7500 for removal of his kidney.  This 
requires a minimum evaluation of 30 percent.  The Board is 
aware that left kidney compensatory hypertrophy was shown in 
a November to December 1967 service narrative summary.  The 
veteran denied other genitourinary problems on VA examination 
in July 2000, and the VA examiner in July 2000 characterized 
the veteran's +1 proteinuria and WBC of 0-2/HPF as incidental 
findings.  Notwithstanding the above, left kidney pathology 
productive of additional disability has not been identified 
or diagnosed.  Nephritis or infection have not been diagnosed 
either.  

The Board concludes that nephritis, infection, or pathology 
of the left kidney are not present because the examiner 
characterized the protein and WBC as incidental and the 
veteran has denied urinary infection and none of them have 
been diagnosed or identified on examination.  

The Board has reviewed the rating schedule and can find no 
other Diagnostic Code which is more favorable.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003) in the first 
instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that there has not 
been marked interference with work and that there have been 
no recent hospitalizations due to the disability at issue.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC. 6- 96 (1996).

In light of the above, an increased rating is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).




ORDER

Service connection for depressive neurosis claimed as 
post-traumatic stress disorder is granted.  

Service connection for residuals of a back injury is granted.  

Service connection for recurrent temperature is denied.  

A disability rating in excess of 30 percent for right 
nephrectomy is denied.


REMAND

Ventral incisional hernia and repair

The veteran had a right nephrectomy in service.  Thereafter, 
in December 1967, he complained of sharp pains in the 
umbilical area and that it was aggravated by coughing and 
exercise.   In February 1995, he had surgical repair of a 
ventral incisional hernia.  The operation report indicates 
that the hernia contained omentum and a knuckle of intestine 
felt to be most likely transverse colon.  Redundant omentum 
was excised.  The veteran complained that he has pain on 
movement at the time of his July 2000 VA examination.  He 
complained of pain on working in the yard in his May 2000 VA 
Form 9.  In October 2000, he reported that the incisional 
hernia repair area hurts and that he constantly has the runs.  

He is rated under 38 C.F.R. § 4.114, Diagnostic Code 7339.  A 
VA examination which enables his ventral hernia and repair 
disability to be considered in light of 38 C.F.R. § 4.114, 
Diagnostic Code 7301 (2003) should be accomplished.  

Left zygoma fracture

The veteran has not been sent a VCAA letter concerning his 
left zygoma fracture.

The veteran asserts that he has chronic sinusitis as a result 
of his left zygoma fracture.  Service medical records show 
sinusitis in May 1965.  An ear, nose, and throat examination 
was recommended by the VA examiner who examined the veteran 
in March 2002.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The veteran should be sent a VCAA 
letter concerning his left zygoma 
fracture.

2.  A VA ear, nose, and throat 
examination should be conducted.  The 
examiner should examine the veteran and 
render an opinion with reasons as to 
whether the veteran has a sinus disorder 
and if so, whether it is related either 
to his sinusitis in service or to his 
service-connected left zygoma fracture.  
The claims folder should be made 
available to the examiner.

3.  A VA examination which enables the 
veteran's ventral hernia and repair 
disability to be considered in light of 
38 C.F.R. § 4.114, Diagnostic Code 7301 
should be performed.  The examiner 
should indicate whether the veteran has 
peritoneal adhesions, and if so, the 
nature and extent of their 
manifestations.  The claims folder 
should be made available to the 
examiner.  

4.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



